—Order of the Supreme Court, New York County (Lane, J.), entered May 18, 1982 denying plaintiff’s motion for summary judgment reversed, on the law, with costs, and plaintiff’s motion for summary judgment granted. The issues tendered on this appeal have previously been ruled upon by us on three separate occasions (First Int. Bank of Israel v Blankstein & Son, 88 AD2d 501; Israel Discount Bank v Rosen, 90 AD2d 740; Israel Discount Bank v S & J Blum Inc., 90 AD2d 740). On each occasion we have held adversely to the position advanced by defendant herein and have sustained the right of plaintiff to summary judgment. We follow the same course of action on this appeal. Concur — Sullivan, J. P., Asch, Bloom, Milonas and Kassal, JJ.